Appeal by the defendant from an order of the County Court, Nassau County (Brown, J.), dated July 18, 2001, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act was *402supported by clear and convincing evidence (see Correction Law art 6-C; People v Smith, 5 AD3d 752 [2004], lv denied 3 NY3d 602 [2004]; People v Moore, 1 AD3d 421 [2003], lv denied 2 NY3d 743 [2004]; People v Brooks, 308 AD2d 99 [2003]).
The defendant’s remaining contention is without merit. H. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.